WALKER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-05-382-CR





BILLY DALE WALKER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Billy Dale Walker appeals from his conviction for burglary of a motor vehicle.  According to the trial court’s judgment, Appellant was convicted pursuant to a plea-bargain, and his punishment was assessed in accordance with the plea-bargain at fourteen months’ confinement.

The trial court’s certification states that this is a plea-bargain case and that Appellant has no right to appeal.  Accordingly, we informed Appellant’s appointed counsel by letter on October 11, 2005 that this court would dismiss the appeal unless Appellant or any party showed grounds for continuing it.  We received a response from Appellant’s appointed counsel, but the response does not show grounds for continuing the appeal in light of the trial court’s certification.  Therefore, we dismiss this appeal.
(footnote: 2)
							PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  November 17, 2005	

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.


2:See
 
Tex. R. App.
 P. 25.2(d), 43.2(f).